Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 15, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153787(128)                                                                                    Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  ARMEN BOLADIAN, BRIDGEPORT MUSIC,                                                              Joan L. Larsen,
                                                                                                           Justices
  INC., and WESTBOUND RECORDS, INC.,
              Plaintiffs-Appellants,
                                                                SC: 153787
  v                                                             COA: 324737
                                                                Oakland CC: 2014-138753-CZ
  JEFFREY P. THENNISCH, THE DOBRUSIN
  LAW FIRM, P.C., f/k/a DOBRUSIN &
  THENNISCH, P.C., GREGORY J. REED and
  JANYCE TILMON-JONES,
             Defendants-Appellees
  ________________________________________/

        On order of the Chief Justice, the second joint motions of defendants-appellees to
  extend the time for filing their answers to the application for leave to appeal are
  GRANTED. The answers will be accepted as timely filed if submitted on or before
  August 2, 2016.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 15, 2016